IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-30893
                        Conference Calendar



GERARD DAVE,

                                         Petitioner-Appellant,


versus

RICHARD L. STALDER, Warden;
ATTORNEY GENERAL STATE OF LOUISIANA,

                                         Respondents-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                         USDC No. 95-CV-752
                        - - - - - - - - - -
                            June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gerard Dave, Louisiana prisoner no. 92346, appeals the

dismissal of his habeas corpus petition as an abuse of the writ.

Dave contends that he showed cause for his failure to raise his

defective-jury-instruction contention in his previous habeas

petitions because Cage v. Louisiana, 498 U.S. 39 (1990), on which

he relies, was not decided until 1990, after he filed his


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-30893
                                -2-

previous petitions.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm essentially for the

reasons stated by the district court.     See Dave v. Stalder, No.

95-0752 (E.D. La. Aug. 18, 1995).

     AFFIRMED.